        Case 3:15-md-02672-CRB Document 5494 Filed 10/26/18 Page 1 of 3




     Charles W. German (Pro Hac Vice)
 1 Jeremy M. Suhr (Pro Hac Vice)
 2 Nicholas E. Draper (Pro Hac Vice)
     GERMAN MAY PC
 3 1201 Walnut, Suite 2000
   Kansas City, MO 64106
 4 Telephone:    (816) 471-7700
   Facsimile:    (816) 471-2221
 5 charleyg@germanmay.com
 6 jeremys@germanmay.com
   nickd@germanmay.com
 7
     Steven White (Pro Hac Vice)
 8 William Carr (Pro Hac Vice)
 9 Bryan White (Pro Hac Vice)
     WHITE GRAHAM BUCKLEY & CARR
10   19049 E. Valley View Parkway
     Independence, MO 64055
11   Telephone:    (816) 373-9080
     Facsimile:    (816) 373-9319
12   swhite@wagblaw.com
     bcarr@wagblaw.com
13
     bwhite@wagblaw.com
14
15 Counsel for Plaintiff Molle Automotive
     Group, LLC d/b/a Molle Volkswagen
16
17
18                              UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20 In re: VOLKSWAGEN “CLEAN DIESEL”                Case No.: 3:15-md-02672-CRB
     MARKETING, SALES PRACTICES, AND
21 PRODUCTS LIABILITY LITIGATION                   Hon. Charles R. Breyer

22 ___________________________________             NOTICE OF WITHDRAWAL OF
                                                   JEREMY M. SUHR AS ATTORNEY OF
23 This document relates to:                       RECORD FOR MOLLE AUTOMOTIVE
                                                   GROUP, LLC d/b/a
      Molle Automotive Group, LLC d/b/a Molle      MOLLE VOLKSWAGEN
24
      Volkswagen v. Volkswagen Group of America,
25    Case No. 3:16-cv-05788-CRB

26
27
28
                NOTICE OF WITHDRAWAL OF JEREMY M. SUHR AS ATTORNEY OF RECORD
           FOR MOLLE AUTOMOTIVE GROUP, LLC d/b/a MOLLE VOLKSWAGEN – 3:16-cv-05788-CRB
        Case 3:15-md-02672-CRB Document 5494 Filed 10/26/18 Page 2 of 3




 1          TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

 2 RECORD:

 3          PLEASE TAKE NOTICE that Jeremy M. Suhr is withdrawing as counsel of record for

 4 Plaintiff Molle Automotive Group, LLC d/b/a Molle Volkswagen (“Molle”) in the above-captioned

 5 case.

 6          Charles W. German and Nicholas E. Draper of German May PC and Steven White, William

 7 Carr, and Bryan White of White Graham Buckley & Carr, who have appeared in this matter, remain

 8 counsel of record for Molle.

 9          Jeremy M. Suhr should be removed from the Court’s docket in this case and should no longer

10 receive service of docket-related activity in this case.

11          Pursuant to Local Rule 11.5(a), a [Proposed] Order Granting Withdrawal of Jeremy M. Suhr

12 as Counsel for Molle is filed concurrently with this Notice for entry by the Court.

13

14 Dated: October 26, 2018                        Respectfully submitted,

15                                                GERMAN MAY PC
16
                                                  By      /s/ Jeremy M. Suhr
17                                                        Jeremy M. Suhr             (Pro Hac Vice)
                                                          1201 Walnut Street, 20th Floor
18                                                        Kansas City, MO 64106
                                                          Tele: (816) 471-7700
19
                                                          Fax: (816) 471-2221
20                                                        jeremys@germanmay.com

21

22

23

24

25

26

27
                                              -2-
28               NOTICE OF WITHDRAWAL OF JEREMY M. SUHR AS ATTORNEY OF RECORD
            FOR MOLLE AUTOMOTIVE GROUP, LLC d/b/a MOLLE VOLKSWAGEN – 3:16-cv-05788-CRB
         Case 3:15-md-02672-CRB Document 5494 Filed 10/26/18 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that on October 26, 2018, I electronically filed the foregoing document with

 3 the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

 4 counsel of record for this case.

 5
                                                By _/s/ Jeremy M. Suhr
 6
     .
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             -3-
28              NOTICE OF WITHDRAWAL OF JEREMY M. SUHR AS ATTORNEY OF RECORD
           FOR MOLLE AUTOMOTIVE GROUP, LLC d/b/a MOLLE VOLKSWAGEN – 3:16-cv-05788-CRB
